Holmes, C. J.
This is a petition brought by a practising physician to recover for damage to his business by the carrying out of the metropolitan water supply act. St. 1895, c. 488, § 14. The case was referred to a commission. It reports that the plaintiff lived and had his office in West Boylston and had a practice which extended through that and some neighboring towns. The taking of land at West Boylston necessarily affected his business to a considerable extent, and the .damages are assessed at alternative sums according to the rules suggested by the plaintiff and defendant respectively. The questions of law arising on the report were reserved by one of the justices for the consideration of the full court.
The Commonwealth in the first place contends that the material portion of the statute, if it applies to cases like this, is unconstitutional. The ground seems to be that taxes cannot be levied for purposes of this sort, except to pay for property taken or destroyed, and that the business of a doctor is not property within the principle. The test of what may be required to be *583paid for if destroyed or damaged under the power of eminent domain, is not whether the same thing could have been sold, nor is it whether the destruction or harm could have been authorized without a provision for payment. Very likely the plaintiff’s rights were of a kind that might have been damaged if not destroyed without the constitutional necessity of compensation. But some latitude is allowed to the Legislature. It is not forbidden to be just in some cases where it is not required to be by the letter of paramount law. We think it so plain that, as was assumed by everybody in Sawyer v. Metropolitan Water Board, 178 Mass. 267, the provision is constitutional, that we prefer to say so without stopping to consider whether the question is open. See Opinion of Justices, 175 Mass. 599; Town of Guilford v. Supervisors of Chenango County, 3 Kernan, 143, 149; Blanding v. Burr, 13 Cal. 343; United States v. Realty Co. 163 U. S. 427; Guthrie National Bank v. Guthrie, 173 U. S. 528, 536, 537 ; New Orleans v. Clark, 95 U. S. 644.
Next it is contended that the petitioner was not an “individual . . . owning ... an established business on land in the town of West Boylston” within the meaning of § 14. A majority of the court does not see why not. The defendant cites Ex parte Breull, 16 Ch. D. 484, for the proposition that the word “business” has no definite technical meaning. We agree, and think it quite wide enough to include the practice of a doctor. It is suggested that the practice was not established on land in West"Boylston. It is true that a doctor can give advice elsewhere than in his office, and that in fact he does so to a greater extent than a shopkeeper sells his goods outside his shop. But no less than a shopkeeper a doctor usually has, as the petitioner had, a locally established centre to which patients resort, and from which he goes his rounds. There is even a certain amount of salable good will, as is made familiar to us by English law and literature as well as by an occasional case in our own reports. Smith v. Bergengren, 153 Mass. 236.
The respondent demanded a finding or ruling that the petitioner’s business was not decreased in value by the carrying out of the act, because of the figures given for his income in 1894 and 1895, and later. But the commission may have found and, for all that we can see, rightly, that. the diminution of *584income before April 1, 1895, was due to precautions taken by the petitioner in anticipation of the change, and we are unable to say that the respondent’s request should have been granted.
The respondent next contends that the measure of damages is the difference in the market value of the business between April 1,1895, and after the act was carried out. This recurs to the notion that the only interests which the law will recognize are salable, and that the petitioner can recover only for such good will as might have been transferred for cash. The word “ owning ” in the statute is invoked. We shall not speculate whether ownership of an equitable life estate would be denied to a legatee deprived of the right of alienation. It is enough to say that, if the petitioner’s business is within the protection of the act and “is decreased in value,” damages are to be paid for “such injury,” that is to say, for the actual decrease in value of that business, not for the decrease in the value of such elements in it, only, as admitted of being sold. There is no practical difficulty in the way of carrying out the statute according to its meaning. The money value of the petitioner’s business could be estimated, even though absolutely personal to himself.
But the rule suggested by the petitioner also seems to us unsafe on the facts before us. The damage theoretically would be the difference in value between the business as it had been and as it was left. Perhaps it might be reached by taking the difference in value between the business carried on as it was in West Boylston and a similar business carried on by the petitioner in the nearest available place, bearing in mind the effect of requiring all West Boylston patients to move. It may be that the commission will find as a practical matter that the method suggested by the petitioner is as near as can be got to the thing to be determined, but as the caáe stands we do not feel warranted in adopting it. The commission has not said that it could not make an estimate on more obviously correct principles. It has confined itself to finding the damages according to the rules suggested on the two sides.
A request for a ruling that what the petitioner had earned as a specialist since his abandonment of his general practice could not be considered, went too far. Undoubtedly the evidence was not very important, and probably it was not regarded as being so.

Report recommitted.